DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 2/7/22 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the word "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 2-9 inherit the defect in their parent claim.
Claim  6 recites the limitation "the guide element".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Valeo (WO2009138624), cited on applicant’s IDS.
Valeo disclosed a starter device 19 (claim 9) with an engagement relay for engaging a pinion 21, with the engagement relay 17 comprising a contact device for the electrical connection of electrical contacts (29, 51, 52, 81), with a switching axis (68, 70) which must be actuated for the electrical connection, with a thrust motor (2a, 65), which serves to displace the switching axis and with the thrust motor comprising a movable part 65, which serves to actuate the switching axis, the movable part 65 being connected with a driver (61, 63), characterized in that a stop part (right end of [68,70]) is movable relative to the movable part of the thrust motor and has a gap between the stop part and the driver when the engagement relay is in a state of rest (fig. 7); (claim 2) characterized in that a spring 2d keeps the stop part and the driver apart; (claim 3) characterized in that the stop part and the driver are guided relative to each other; (claim 4) characterized in that a pin part 173 engages in a slot (in 65), thereby guiding the stop part and the driver relative to each other; (claim 5) characterized in that the stop part 170 comprises a surface that points in the radial outward direction and is guided with the same in a guide element 72; (claim 6) characterized in that the driver 63 comprises a surface that points in the radial outward direction and is guided with the same in the guide element (inside of 65).
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Valeo, cited above, failed to disclose or reasonably suggest, in the claimed combination, in that the driver has a collar-like section and the switching axis has a stop part, and that another stop part is arranged between the collar-like section and the stop part which, when in the resting state, is a stop for the collar-like section and in the switching state a stop for the further stop part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837